OPINION

Per Curiam:

Appellant sought the renewal of his driver’s license, but failed to pass the eye test required by NRS 483.380(1 ).1 Despite this deficiency, appellant requested that respondents give him a driving test. After a hearing on the matter, respondents refused his request, and the district court affirmed respondents’ decision. Here, appellant contends respondents’ refusal to test his ability to drive is arbitrary, capricious, and an abuse of discretion. We disagree.
The function of this court in reviewing the decision of an administrative agency is to “ascertain whether that body acted arbitrarily or capriciously and, therefore, abused its discretion.” Bd. Chiropractic Exam’rs v. Babtkis, 83 Nev. 385, 387, 432 *307P.2d 498, 499 (1967). Even if the driving test was administered, respondents would be precluded by statute from issuing appellant a license due to his failure to pass the necessary eye examination. NRS 483.250(6).2 Under such circumstances, respondents did not abuse their discretion by refusing appellant’s request.
Affirmed.

 NRS 483.380(1) provides in pertinent parts:
“1. . . . Every license shall be renewable on or during a 90-day period before its expiration upon application and payment of the required fee, and . . . each applicant for renewal shall appear before a driver’s license examiner and successfully pass a test of his eyesight. . . .”


 NRS 483.250(6) provides:
“The department shall not issue any license under the provisions of NRS 483.010 to 483.630, inclusive:
“6. To any person who is required by NRS 483.010 to 483.630, inclusive, to take an examination, unless such person has successfully passed such examination.”